In an action to recover damages, inter alia, for fraud, negligence, and breach of contract, the defendants Leo D. Fakler, Leo D. Fakler & Associates, and Fakler, Eliason & Associates appeal, as limited by their notice of appeal and brief, from so much of an order of the Supreme Court, Queens County (Lane, J.), dated August 11, 1992, as denied the branch of their motion which was for summary judgment dismissing the ninth, twelfth and thirteenth causes of action.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
We find no merit to the appellants’ contention that the Supreme Court should have dismissed the causes of action in question. The allegations in the complaint sufficiently allege that the appellants were in privity, or the functional equivalent thereof, with the plaintiff and its parties in interest and that the latter were the intended third-party beneficiaries of the appellants’ contract with the condominium sponsor (see, Ossining Union Free School Dist. v Anderson LaRocca Anderson, 73 NY2d 417; Board of Mgrs. v Schuman, Lichtenstein, *488Claman & Efron, 183 AD2d 488). Moreover, the plaintiff has raised other issues of fact which preclude summary judgment (see, Zuckerman v City of New York, 49 NY2d 557, 562).
We have considered the appellants’ remaining contentions and find them to be without merit. Lawrence, J. P., Copertino, Friedmann and Goldstein, JJ., concur.